DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species D, figures 23-32 in the reply filed on 2/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s elected invention, species D, uses clasp 212, which is covered by claims 8-14.  Claim 15 and its dependents require a “clamp”, which is not disclosed in the elected embodiment; “clamp” is disclosed in figures 47-53, [0053-0059], and is disclosed as parts 450 or 508 in [00122-00126].  Therefore, claims 15-20 are considered withdrawn by examiner.  

Drawings
The drawings are objected to because:  
-“clasp…configured to cover a portion of the first body” in claim 13.  Examiner notes that the clasp 212 is pivoted to the second body to fold over the second body.  Examiner is unsure how the clasp is “configured to cover” ANY portion of the first body.
-knob and opening in claim 14 are not shown in the drawings.  Applicant has assigned part number 216 to a knob in figure 29, on the third body, and assigned a part number (unnamed in the specification) 214 to a part that looks like an opening in the second body 204, and they do engage each other.  However, this knob is not on the clasp.  Please include part numbers for the knobs and openings of claim 14.
-part 214 is in figure 29, but is not included in the specification.
This is not present in the drawings.  Applicant has not included a cross sectional line where the cross sections for 31 and 32 are taken, please see 37 CFR 1.84 (h)3.  
- Figures 31 and 32 are disclosed as being taken from cross sectional line 31 in figure 27 [00109].  Applicant discloses these are cross sections of joints 260 and 280, respectively, but these joints are not present in the elected embodiment.  
- Applicant’s figures 31 and 32 are supposed to be different optional “joints” of the existing ring of figures 23-29, but utilizes different part numbers for “first body” (202 in figure 29, 268 in figures 31 and 32) and “second body” (204 in figures 29, 264 in figure 31, 284 in figure 32).  Examiner is unsure if the numbering is correct.
-Applicant’s figures 31 and 32 show two different parts 264, and parts 284 in figure 32.  Examiner is unsure if these are supposed to be shaded as the same part, or if applicant intends these part numbers to be different.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-10, applicant claims “the pivot action”, but does not previously claim “pivot action”.  Applicant has previously claimed “pivotably secured”.  Examiner assumes “the pivot action” refers to the “pivot” intended function of the “pivotably secured”.  Examiner suggests claiming “a pivot pin pivotably securing” two parts together.  
Regarding claim 13, applicant claims the clasp has three sides, and is “configured to cover a portion of the first and second bodies”.  Examiner is unsure how the clasp is “configured to cover” any portion of the first body.  Is this claim a broad version of claim 10, directed at figure 32?  Examiner notes that the only way for the clasp 212 to cover a portion of the first body is to be attached to the first body; examiner notes that the clasp 212 does not cover any portion of the first body in the embodiment of figure 31.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9, 12, 14 are rejected under 35 U.S.C. 102a1 as being anticipated by 7347066 Feuer.

    PNG
    media_image1.png
    385
    375
    media_image1.png
    Greyscale
Regarding claim 8, Feuer discloses jewelry (abstract, figure 3) comprising: 
an arcuate first body 18 comprising opposite first and second ends; 
an arcuate second body 26 pivotably secured to the first end of the first body 18; 
an arcuate third body 24 pivotably secured to the second end of the first body 18; and 
a clasp 22 pivotably secured to the first end of the first body (at pin 32, figure 3).

Regarding claim 9, Feuer discloses the jewelry of claim 8 wherein the pivot action of the second body 26 and the clasp 22 is provided by a single pivot pin 32.  Examiner notes that the second body 26 and clasp 22 both pivot on the same pivot pin 32, best shown in figure 3, above.

Regarding claim 12, Feuer discloses the jewelry of claim 8 wherein the clasp 22 comprises a finger tab (protruding from front outer side edge, as shown above) extending outwardly from a front side edge.

Regarding claim 14, Feuer discloses the jewelry of claim 8 wherein the clasp 22 comprises an inner periphery having at least one knob (annotated above), and wherein an outer periphery of the second body (26 annotated above) defines an opening (figures 7a and 8a) configured to receive the at least one knob (the openings are capable of receiving the knob, since they are the width of the clasp).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over 73437066 Feuer as applied to claim 8 above, and further in view of 4790148 Faini.


Faini discloses a similar sectional finger ring with pivoting arcuate portions, with a clasp 64 pivoting at a pin 66 which is a separate pivot pin from other pivot pins, the clasp 54 having a u-shape (figure 9), with an inward facing protrusion 68 which engages an opening 48 on an arcuate portion (figure 5).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to move the pivot location of the clasp 22 of Feuer to a different point on the first arcuate portion 18, with a separate pivot pin than the second arcuate portion 26, as shown in Faini.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c). Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that by separating the clasp and the second body pivot points, this does not alter the form, function, or use, of the device of Feuer.  The second and third arcuate bodies have correlating structures to allow the clasp 22 to lay over them, and therefore, the location of the pivot point of Feuer clasp 22 can be coincident with the second body, or separate from the second body.

Regarding claim 11, Feuer as modified discloses the jewelry of claim 10 wherein the second pivot pin (as taught in Faini) of the clasp 22 comprises a pin, as does the pivot points of all of the Feuer pivoting points.  Whether or not the pivot pin is in one piece or in multiple pieces does not affect the form, function, or use of the clasp disclosed by Feuer as modified.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04 (V) (c).   

Regarding claim 13, Feuer discloses the jewelry of claim 8 wherein the clasp 22 comprises a narrow structure configured to cover a portion of the first and second bodies.  Examiner notes that the clasp 22 is hinged within the first body and therefore extends over a portion of the first body, and extends over the entire length of the second body (figure 4).  Feuer discloses that the second and third bodies have a three sided structure, and the clasp is narrow.  Feuer does not disclose that the clasp is a three sided structure.  
Faini discloses the use of a narrow first body and second body, the clasp having a three sided structure, which is pivoted to the first body, and is configured to cover a portion of the first and second bodies.
It would have been obvious to one of ordinary skill in the art at the time of the invention to switch the wide three sided structure of the second and third bodies of Feuer with the narrow body of the clasp, as known in the art and taught by Faini, as this would be an equivalent structure which does not alter the form, function, or use, of Feuer.  Examiner notes that which part covers which part is an equivalent reversal of parts, since both situations result in one part being covered on three sides by the opposite part.  It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI) (a).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677